Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt of claim amendments and arguments filed on 07/18/2022. Claims 1, 45-48, 51, 56, 71-72, 80, 131, 255 and 256 are currently pending. All rejections and objections are hereby withdrawn. After the examiner’s amendment below claims 1, 45-47, 51, 56, 71-72, 80, 131, 255 and 256 will be in condition for allowance.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. John Kendall on 08/23/2022.
The application has been amended as follows:
CANCEL claim 48.
In claim 1 at the first line of the last paragraph: 
    PNG
    media_image1.png
    24
    529
    media_image1.png
    Greyscale
, REPLACE with “provided that when Q-A is defined according to (A), and A is C6 aryl mono-substituted”.
In claim 255 REMOVE compound 337.
III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
An updated search for the compounds show these are novel compounds. None of the prior art anticipated, or rendered obvious, the products as described in the instantly claimed invention. Therefore, claims 1, 45-47, 51, 56, 71-72, 80, 131, 255 and 256 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626